DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed on July 7, 2021 after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action mailed on April 8, 2021 (“the previous OA”) has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on July 7, 2021 has been entered.

In view of applicant’s amendment to claim 1, new rejections based on 35 USC 112(a) and 35 USC 112(b) are made. 

The 35 USC 112(b) rejection of claim 7 is modified. 

The 35 USC 103 rejection of claims 1-6, 10, and 11 as being unpatentable over Fung (WO 2013096535A1) in view of Tomaya (US 2013030544 A1) is modified in view of applicant’s amendment and upon reconsideration. Moreover, with respect to the reference US 2013030544 A1, it is submitted that in the previous OA, the examiner 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 10, and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

With respect to claim 1, this claim recites “the radiation generates radicals within the adhesive layer and reacts with the primer layer”.  This limitation is broader in scope 



    PNG
    media_image1.png
    357
    878
    media_image1.png
    Greyscale

Based on the above, it appears that there is support to claim a specific type of irradiation (electron beam) that allow generation of radicals from an adhesive agent contained in the adhesive layer and the radicals react with the primer layer (see specification at page 6, lines 34-37 reciting “then cures the adhesive agent by irradiating the entire assembly with an electron beam…The latter method [electron beam irradiation]…allows generation of radicals from the adhesive agent via irradiations and allows the radicals to react…”).   However, there is no support for the broadly claimed limitation of claim 1 (the radiation generates radicals within the adhesive layer and reacts with the primer layer). 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7, 10, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As to claim 1, this claim recites “radiation generates radicals within the adhesive layer and reacts with the primer layer”.  It is submitted that it is unclear whether the recitation “and reacts with the primer layer” means the radiation reacts with the primer layer or the radicals react with the primer layer. For purpose of examination, the aforementioned recitation is interpreted as the radicals react with the primer layer. 

Claim 7 recites the limitation "the (meth)acrylate polymer". There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fung et al. (WO 2013096535A1) in view of Toyama et al. (US 2013030544 A1). 

Regarding claim 1, Fung discloses adhesive articles which include a silicone adhesive disposed on a substrate. The adhesive articles of Fung include copolymers of poly(ethylene oxide) and poly(propylene oxide) which are either blended into the substrate or used as a primer layer on the substrate (page 1, lines 17-26). This disclosure of Fung suggests the primer containing a polymer having a polyoxyalkylene group as claimed. 

Fung further discloses that the silicone adhesive is radiation crosslinked by means of high energy radiation such as electron beam or gamma ray radiation (page 10, lines 16-24).  This disclosure of Fung suggests the adhesive layer cured by radiation as claimed. 

As to claim 1, the difference between the claimed invention and the prior art of Fung is that Fung does not specify that the primer composition includes a (meth)acrylic polymer having a nitrogen-containing group as claimed.

Toyama discloses a pressure-sensitive adhesive layer-containing optical film which includes a base optical film material, an anchor layer (primer layer), and an adhesive layer (abstract, 0017, and 0019). The anchor layer of Toyama includes a 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a (meth)acrylic polymer having a nitrogen containing group as disclosed by Toyama in the primer layer of Fung , motivated by the desire to improves the anchoring strength of the pressure-sensitive adhesive to the substrate layer (0054 of Toyama). 

As to claim 1 limitation “radiation generates radicals within the adhesive layer and reacts with the primer layer”, it is submitted that Fung as modified by Toyama do not explicitly disclose this imitation. However, it is submitted that applicant and Fung disclose identical adhesives i.e. silicone based adhesive (see claim 6 and aforementioned disclosure of Fung).  Moreover, applicant and Fung disclose identical radiation (e.g. electron beam) (page 6, lines 34-35 of the specification, and page 10, lines 16-24 of Fung).  Moreover, the primer layer of Fung as modified by Toyama as set forth previously renders obvious claimed primer layer.  Accordingly, a person having 

Regarding claim 2, it is submitted that Example 1 of Toyama describes that the anchor layer is formed from a composition which includes a urethane polymer, from 10-70 wt. % of an oxazoline-group containing acryl-based polymer and 10-70 wt. % of a polyoxyethylene group-containing methacrylate (weight percentages are on a solids basis) (0147). Thus the ratio of the amount of polymer having a polyoxyalkylene group to the amount of the (meth)acrylic polymer having a nitrogen-containing group is from 1:7 to 7:1, which meets the claimed ratio range of these components.

Regarding claims 3 and 4, Fung discloses that the primer layer has a weight ratio of the poly(ethylene oxide) to poly(propylene oxide) of up to 3:1 or up to 2:1 if the copolymer has a specified molecular weight (page 2, lines 13-26). This corresponds to a weight ratio of the mass of an oxypropylene unit to the mass of an oxyethylene unit of 0.333 or greater, or 0.50 or greater if the copolymer has a specified molecular weight. This overlaps the claimed range of 0.25 or greater.

Regarding claim 5, Fung discloses that the substrate may be a thermoplastic polyester (page 4, lines 20-23).  However, Fung does not specify a polyvinyl chloride substrate.  Toyama is relied upon as described above. Toyama describes that the polarizer base material may be based on a dehydrochlorination product of polyvinyl 

Regarding claim 6, Fung discloses the use of a silicone adhesive which radiation crosslinked by means of high energy radiation such as electron beam or gamma ray radiation (page 10, lines 16-24).  

Regarding claim 10, Fung discloses PPO 2500 poly(propylene glycol) monobutyl ether homopolymer (see page 19, Table 1), which suggests polyoxypropylene monobutyl ether of claim 10. 

Regarding claim 11, Fung does not explicitly disclose hydroxyl equivalent as claimed. However, Fung and applicant disclose identical polymer having polyoxyalkylene group e.g. poly(propylene glycol) monobutyl ether.  Accordingly, absent any factual evidence on the record, it is reasonable to presume that the polymer having polyoxyalkylene group of Fun would intrinsically have the hydroxyl equivalent as claimed. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fung et al. (WO 2013096535A1) in view of Toyama et al. (US 2013030544 A1) as applied to claim 1 above, and further in view of Kanamaru et al. (US 20070031660 A1). 


However, Kanamaru discloses a base material, an adhesive layer, and an undercoat layer (primer layer) interposed between the base material and the adhesive layer (0023).  Further, the undercoat layer of Kanamaru includes an organometallic compound (0023) and a resin, wherein the resin is not specifically limited and examples include polyacryl resin, polyurethane resin, and polyester resin, and resins obtained by modifying these resins with a reactive functional group (0102).  Further, Kanamaru discloses that examples of reactive functional group include carboxyl group, hydroxyl group, oxazoline group and amino group, of which an oxazoline group and an amino group are preferable (0103).  Moreover, Kanamaru discloses that when the reactive functional group is amino group, the resin modified with the reactive functional group includes polyetherimide, polyallylamine, and ethyleneimide modified acrylic resin in which a principal chain composed of acryl skeleton is contained ((meth)acrylate or (meth)acrylic polymer having a nitrogen containing group) (0107).  Further, specific examples of amino group modified acryl resin disclosed by Kanamaru include POLYMENT NK-350 (0253).  It is submitted that present application discloses Polyment NK-350 as the (meth)acrylate polymer having Formula (1). See page 8, lines 19-20 of the specification.  Accordingly, a person having ordinary skill in the art would recognize that Kanamaru suggests the (meth)acrylate polymer of claim 7. 

. 




Response to Arguments

Applicant's arguments filed on July 7, 2021 have been fully considered but they are not persuasive. 

With respect to the 35 USC 103 rejection of claims 1-6, 10, and 11 as being unpatentable over Fung et al. (WO 2013096535A1) in view of Toyama et al. (US 2013030544 A1), applicant argues that Fung and Tomaya (Toyama) fail to teach or suggest claim 1 limitation “wherein radiation generates radicals within the adhesive layer and reacts with the primer layer”.  Page 7 of the amendment. 

In response, the examiner respectfully submits that while Fung as modified by Toyama do not explicitly disclose the aforementioned imitation, however, this limitation is intrinsically present in the invention of Fung as modified by Toyama.  Specifically, it is 

Applicant further argued that Fung does not teach or suggest claim 1 limitation “wherein radiation generates radicals within the adhesive layer and reacts with the primer layer”.  In order to support applicant’s argument, applicant pointed to the disclosure of Fung on page 1, lines 24-26 (“The adhesion is improved even though the poly(propylene oxide) polymers or copolymers do not contain reactive functional groups that can bond with the substrate and/or adhesive layer.”).  See Interview summary attached with the current OA. 

The examiner respectfully submits that the applicant’s argument is not commensurate in scope with the claimed invention.  The claimed invention (claim 1) requires that the radiation generates radicals within the adhesive layer and reacts with the primer layer.  It is submitted that the aforementioned disclosure in Fung refers to the polymers present in the primer layer (i.e. poly(propylene oxide) polymers or copolymers) that do not contain functional groups that can bond with the substrate 

With respect to the 35 USC 103 rejection of claim 7, applicant has made same argument as previously set forth with respect to Fung and Toyama.  Page 7 of the amendment. 

In response, the examiner respectfully incorporates his rebuttal as set forth previously here by reference. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hawkins et al. (US 20030152767 A1) discloses a primer composition for adhesive tape. 

   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467.  The examiner can normally be reached on Mon-Fri 8:00 am ET to 4:30 PM ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANISH P DESAI/
Anish DesaiPrimary Examiner, Art Unit 1788
December 2, 2021